DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 02/26/2021 the Amendment has been received on 09/26/2021.
           Claims 1-9 have been amended.
           Claim 10 has been newly added.
           Claims 1-10 are currently pending in this application.

Response to Arguments

3.          Applicant’s arguments, see 5-8, filed on 05/26/2021, with respect to the claims 1-10 have been fully considered and are persuasive. The appropriate claims have been amended in order to overcome the rejections provided in the previous Office action.  Therefore, all of the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejections are made in view of Vogtmeier et al. (US PAP 2020/0008773 A1) and Park et al. (US Patent 10,966,673 B2).
Claim Objections

4.         Claim 10 is objected to because of the following informalities: the limitation “the portable memory device” should read --the portable mobile device-- in order to correct a possible unintentional inaccuracy and avoid the probable insufficient antecedent basis for this limitation in the claim.
             Appropriate correction is required.

Claim Rejections - 35 USC § 103

5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vogtmeier et al. (US PAP 2020/0008773 A1) in view of Park et al. (US Patent 10,966,673 B2).
           With respect to claim 1, Vogtmeier et al. teach a method for controlling a mobile radiographic imaging system (2) comprising a radiation source (see Figs. 1-5 illustrating a housing (4) with an X-ray source), a radiation detector (3), and a mobile processor device (9) 

    PNG
    media_image1.png
    655
    420
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    425
    272
    media_image2.png
    Greyscale
monitoring, with the radiation detector together with a module for monitoring a living organism (E) comprising a sensor systems ((6 and 8) that may be an ultrasonic sensor, an infrared sensor, a camera module, etc. in order to detect the living organism, and any other device capable of detecting the living organism that may be applied without limitation; see paragraph 0046), a preset radiation exposure danger area to determine whether the living organism (E) is detected within the radiation exposure danger area (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062); and when the living organism (E) is not detected, sending information that radiographic imaging is ready to the mobile processing device (9) and sending a command to operate the radiation source to the radiation source (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062).
            Vogtmeier et al. fails to explicitly teach that the mobile processor device can be an external mobile portable device connected to the mobile radiographic imaging system and sending the commands to operate the radiation source.
             Park et al. teach a method for controlling a radiation imaging system (100) (see Fig. 1) 
    PNG
    media_image3.png
    772
    540
    media_image3.png
    Greyscale
that may be connected to external devices such as: an external server (310), a medical apparatus (320), and/or a portable mobile device as a terminal (330) (e.g., a mobile device, a smart phone, a tablet PC, or a wearable device) in order to transmit or receive data via the communication interface (140) (column 6, lines 5-11); wherein the external portable mobile device (330) provides user with the capabilities to remotely operate/control the radiation source.
         Vogtmeier et al. and Park et al. disclose related methods/apparatuses for controlling radiographic imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the external portable mobile device as suggested by Park et al. in the method of Vogtmeier et al., since such a modification would provide user with the capabilities to remotely operate/control the radiation source. 
           In addition, it has been held that making an old device portable or mobile without producing any new and unexpected result involves only routine skill in the art.
           It would have been obvious to treat Vogtmeier et al. and Park et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
            With respect to claim 2, Vogtmeier et al. (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062) as modified by Park et al. (column 6, lines 5-11) teach the method of claim 1, wherein, the command to operate the radiation source is sent from the radiation detector to the radiation source when a signal for sending the command to operate the radiation source is received, by the radiation detector, that also can be done from the portable mobile device as suggested by Park et al. (column 6, lines 5-11), since such a modification would provide user with the capabilities to remotely operate/control the radiation source and the imaging system. 
           With respect to claim 3, Vogtmeier et al. (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062) as modified by Park et al. (column 6, lines 5-11) teach the method of claim 1, wherein the step comprises sending information that the radiographic imaging has started to the mobile device when radiation emitted from the radiation source is detected at the radiation detector, that also can be done from the portable mobile device as suggested by Park et al. (column 6, lines 5-11), since such a modification would provide user with the capabilities to remotely operate/control the radiation source and the imaging system.
          With respect to claim 4, Vogtmeier et al. (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062) as modified by Park et al. (column 6, lines 5-11) teach the method of claim 1, further comprising: when the living organism is detected, sending information that the living organism was detected to the mobile device, that also can be done from the portable mobile device as suggested by Park et al. (column 6, lines 5-11), since such a modification would provide user with the capabilities to remotely operate/control the radiation source and the imaging system.
         With respect to claim 5, Vogtmeier et al. teach (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062) a method for controlling a mobile radiographic imaging system comprising a radiation source (an X-ray source in the housing (4)), a radiation detector (3), and a mobile processor device (9), the method comprising (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062): sending a command to operate the radiation source to the radiation source; monitoring, with the radiation detector together with a module for monitoring a living organism (E) comprising a sensor systems ((6 and 8) that may be an ultrasonic sensor, an infrared sensor, a camera module, etc. in order to detect the living organism, and any other device capable of detecting the living organism (E) that may be applied without limitation; see paragraph 0046), a preset radiation exposure danger area to determine whether the living organism (E) is detected within the radiation exposure danger area; and when the living organism (E) is detected (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062), sending a command to stop an operation of the radiation source to the radiation source (see paragraphs 0045-0049), and sending information that the living organism (E) was detected to the mobile processor device (9) (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062).
          Vogtmeier et al. fails to explicitly teach that the mobile processor device can be an external mobile portable device connected to the mobile radiographic imaging system and sending the commands to operate the radiation source.
             Park et al. teach a method for controlling a radiation imaging system (100) (see Fig. 1) that may be connected to external devices such as: an external server (310), a medical apparatus (320), and/or a portable mobile device as a terminal (330) (e.g., a mobile device, a smart phone, a tablet PC, or a wearable device) in order to transmit or receive data via the communication interface (140) (column 6, lines 5-11); wherein the external portable mobile device (330) provides user with the capabilities to remotely operate/control the radiation source.
         Vogtmeier et al. and Park et al. disclose related methods/apparatuses for controlling radiographic imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the external portable mobile device as suggested by Park et al. in the method of Vogtmeier et al., since such a modification would provide user with the capabilities to remotely operate/control the radiation source. 
           In addition, it has been held that making an old device portable or mobile without producing any new and unexpected result involves only routine skill in the art.
           It would have been obvious to treat Vogtmeier et al. and Park et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 5 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
          With respect to claim 6, Vogtmeier et al. (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062) as modified by Park et al. (column 6, lines 5-11) teach the method of claim 5, wherein the step comprises sending a command to re-operate the radiation source to the radiation source when a command to resume radiographic imaging is received from the mobile device, that also can be done from the portable mobile device as suggested by Park et al. (column 6, lines 5-11), since such a modification would provide user with the capabilities to remotely operate/control the radiation source and the imaging system..
            With respect to claim 7, Vogtmeier et al. (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062) as modified by Park et al. (column 6, lines 5-11) teach the method of claim 5, further comprising, after sending the information that the living organism was detected, sending a command to re-operate the radiation source and sending information that radiographic imaging resumed to the mobile device when no living organism is detected within the radiation exposure danger area by monitoring the danger area again, that also can be done from the portable mobile device as suggested by Park et al. (column 6, lines 5-11), since such a modification would provide user with the capabilities to remotely operate/control the radiation source and the imaging system.
             With respect to claim 8, Vogtmeier et al. (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062) as modified by Park et al. (column 6, lines 5-11) teach the method of claim 6, further comprising, after sending the information that the living organism was detected, sending information that the radiographic imaging is ready to resume to the mobile device when no living organism is detected within the radiation exposure danger area by monitoring the danger area again, that also can be done from the portable mobile device as suggested by Park et al. (column 6, lines 5-11), since such a modification would provide user with the capabilities to remotely operate/control the radiation source and the imaging system..
            With respect to claim 9, Vogtmeier et al. teach (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062) a non-transitory computer readable medium recorded with a computer program for executing in a computer system a method for controlling a mobile radiographic imaging system (see paragraphs 0034 and 0066-0069) that comprises a radiation source (an X-ray source in a housing (4)), a radiation detector (3), and a mobile processor device (9), the method comprises: monitoring, with the radiation detector together with a module for monitoring a living organism (E) comprising a sensor systems ((6 and 8) that may be an ultrasonic sensor, an infrared sensor, a camera module, etc. in order to detect the living organism, and any other device capable of detecting the living organism that may be applied without limitation; see paragraph 0046), a preset radiation exposure danger area to determine whether the living organism (E) is detected within the radiation exposure danger area; and when the living organism (E) is not detected, sending information that radiographic imaging is ready to the mobile processor device (9) and sending a command to operate the radiation source to the radiation source.
              Vogtmeier et al. fails to explicitly teach that the mobile processor device can be an external mobile portable device connected to the mobile radiographic imaging system and sending the commands to operate the radiation source.
             Park et al. teach a method for controlling a radiation imaging system (100) (see Fig. 1) that may be connected to external devices such as: an external server (310), a medical apparatus (320), and/or a portable mobile device as a terminal (330) (e.g., a mobile device, a smart phone, a tablet PC, or a wearable device) in order to transmit or receive data via the communication interface (140) (column 6, lines 5-11); wherein the external portable mobile device (330) provides user with the capabilities to remotely operate/control the radiation source.
         Vogtmeier et al. and Park et al. disclose related methods/apparatuses for controlling radiographic imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the external portable mobile device as suggested by Park et al. for the non-transitory computer readable medium of Vogtmeier et al., since such a modification would provide user with the capabilities to remotely operate/control the radiation source. 
           In addition, it has been held that making an old device portable or mobile without producing any new and unexpected result involves only routine skill in the art.
           It would have been obvious to treat Vogtmeier et al. and Park et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 9 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
             With respect to claim 10, Vogtmeier et al. (see abstract; Figs. 1-5; paragraphs 0004, 0009 and 0045-0062) as modified by Park et al. (column 6, lines 5-11) teach the method of claim 1, wherein Park et al. clearly teach that the portable mobile device is any one of a smart band, a smartphone, a smart pad, and a portable laptop (see column 6, lines 5-11).

Conclusion

8.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./    June 2, 2021